Francis E. Sweeney, Sr., J.
We are asked to determine whether appellant is entitled to those records pertaining to his criminal trial and those of his co-defendants. Appellee argues that it need not release these records because they are contained within the prosecutor’s litigation file and are exempt from release under R.C. 149.43(A)(1) as “trial preparation records.”
Not every record contained within a prosecutor’s file is an exempt “trial preparation record.” Documents discoverable under Crim.R. 16(B) or other records, such as routine office and indictment reports, fall outside the definition of “trial preparation record” and are always subject to disclosure upon request by the criminal defendant. See State ex rel. Steckman v. Jackson (1994), 70 Ohio St.3d 420, 435, 639 N.E.2d 83, 94. These non-exempt records do not become “trial preparation records” simply because they are contained within a prosecutor’s file. Within that file, there can be both “trial preparation records,” which are exempt, and other records, which must be disclosed. If a criminal defendant can obtain a record under Crim.R. 16(B), that record is subject to immediate release to that defendant regardless of whether it is contained within a prosecutor’s file and combined with “trial preparation records.”
Under Crim.R. 16(B)(1)(a), any relevant written or recorded statements by a defendant or co-defendant, written summaries of oral statements by a defendant or co-defendant, or the recorded testimony of a defendant or co-defendant before a grand jury is discoverable to a criminal defendant. Clearly, these records, which are discoverable under Crim.R. 16(B)(1), are subject to immediate release upon request by a criminal defendant even though they are contained within the prosecutor’s file.
Accordingly, we find that appellant is entitled to those records pertaining to his criminal trial and those of his co-defendants which are discoverable under Crim.R. 16(B). As to the other records that appellant seeks, which are not discoverable under Crim.R. 16(B) and which the prosecutor compiled in anticipation of appellant’s underlying criminal case, these records are considered “trial preparation records” and were properly exempt under State ex rel. Steckman, supra.
*581The judgment of the court of appeals is reversed, and the writ sought by appellant is granted in part and denied in part.

Judgment reversed; writ granted in part and denied in part.

Moyer, C.J., Douglas, Wright, Resnick and Pfeifer, JJ., concur.
Cook, J., concurs in judgment only.